Name: Commission Regulation (EC) No 2778/95 of 30 November 1995 derogating from Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the market in beef as regards the lodging of premium applications applying in Sweden for the 1995 calendar year
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  European Union law;  means of agricultural production;  cooperation policy;  Europe
 Date Published: nan

 1 . 12. 95 EN Official Journal of the European Communities No L 288/47 COMMISSION REGULATION (EC) No 2778 /95 of 30 November 1995 derogating from Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the market in beef as regards the lodging of premium applications applying in Sweden for the 1995 calendar year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4b (3a) and 4d ( la) thereof, Whereas Article 9 of Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 1 850/95 (4), lays down that, in order to qualify for the special premium granted at the time of slaughter, each producer must submit a statement of participation before making the first application for that calendar year ; whereas Article 24 (2) of that same Regulation lays down that applications for suckler cow premiums may be submitted within an overall period of six months during a calendar year ; whereas, because of unfamiliarity with the new rules arising from Sweden's accession to the Euro ­ pean Community, a number of producers in that country submitted applications for the special premium without preparing their statement of participation in advance and/or confused the application for entitlement to the suckler cow premium with the actual premium applica ­ tion and, as a result, at the end of the abovementioned six-month period, these producers did not lodge premium applications ; Whereas it is necessary to allow derogations from Articles 9 and 24 (2) of Regulation (EEC) No 3886/92 as a transi ­ tional measure for the 1995 calendar year so as to ensure that the Swedish producers involved do not suffer losses disproportionate to the omission ; Whereas it is necessary for this Regulation to enter into force as soon as possible so that the producers concerned can take action in good time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 3886/92 notwith ­ standing, the statement of participation may be lodged by a Swedish producer for the 1995 calendar year after lodge ­ ment of his application for a special premium but must be lodged before 31 December 1995. In this case , Sweden will take the necessary measures to prevent abuses. Article 2 Article 24 (2) of Regulation (EEC) No 3886/92 notwith ­ standing, Sweden may establish a new period for applica ­ tions for the suckler cow premium in 1995 above and beyond the overall six-month period. Sweden will take in this case the additional measures necessary to ensure that the premium is not granted twice on the same animal. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1995 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968 , p. 24. i1) 01 No L 248 , 14. 10 . 1995, p. 39. (3) OJ No L 391 , 31 . 12. 1992, p. 20 . h) OJ No L 177, 28 . 7. 1995, p . 45.